UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22668 ETF Series Solutions (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Paul R. Fearday ETF Series Solutions 615 E. Michigan St. Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5508 Registrant's telephone number, including area code Date of fiscal year end: November 30, 2015 Date of reporting period: May 31, 2015 Item 1. Reports to Stockholders. Semi-Annual Report May 31, 2015 Master Income ETF Ticker: HIPS Master Income ETF TABLE OF CONTENTS Page Portfolio Allocation 1 Schedule of Investments 2 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 14 Financial Highlights 15 Notes to the Financial Statements 16 Approval of Advisory Agreement and Board Consideration 22 Expense Example 27 Information About the Portfolio Holdings 28 Information About Proxy Voting 28 Privacy Policy 29 Master Income ETF PORTFOLIO ALLOCATION As of May 31, 2015 (Unaudited) Percentage of Sector Net Assets Real Estate Investment Trusts % Mutual Funds Finance and Insurance Transportation and Warehousing Mining, Quarrying, and Oil and Gas Extraction Short-Term Investments Manufacturing Utilities Exchange Traded Funds Wholesale Trade Retail Trade Energy Real Estate and Rental and Leasing % 1 Master Income ETF SCHEDULE OF INVESTMENTS May 31, 2015 (Unaudited) Shares Value COMMON STOCKS – 32.6% Energy – 0.1% Transocean Partners LLC $ Finance and Insurance – 10.4% AllianceBernstein Holding LP Apollo Global Management LLC Ares Management LP Artisan Partners Asset Management, Inc. Calamos Asset Management, Inc. Cohen & Steers, Inc. Ellington Financial LLC Federated Investors, Inc. Fortress Investment Group LLC KKR & Company LP Oaktree Capital Group LLC Och-Ziff Capital Management Group LLC The Blackstone Group LP The Carlyle Group LP Waddell & Reed Financial, Inc. 70 Westwood Holdings Group, Inc. Manufacturing – 2.2% BP Prudhoe Bay Royalty Trust Calumet Specialty Products Partners LP CVR Energy, Inc. CVR Refining LP HollyFrontier Corporation Mining, Quarrying, and Oil and Gas Extraction – 5.9% Alliance Holdings GP LP Alliance Resource Partners LP Atlas Resource Partners LP Breitburn Energy Partners LP Diamond Offshore Drilling, Inc. Emerge Energy Services LP Ensco PLC EV Energy Partners LP The accompanying notes are an integral part of these financial statements. 2 Master Income ETF SCHEDULE OF INVESTMENTS May 31, 2015 (Unaudited) (Continued) Shares Value COMMON STOCKS (Continued) Mining, Quarrying, and Oil and Gas Extraction (Continued) Exterran Partners LP $ Legacy Reserves LP Linn Energy LLC LINNCO Memorial Production Partners LP Natural Resource Partners LP Noble Corporation PLC Ocean Rig UDW, Inc. SeaDrill Partners LLC Transocean Limited Vanguard Natural Resources, LLC 50 Viper Energy Partners LP Real Estate and Rental and Leasing – 0.1% Arlington Asset Investment Corporation Retail Trade – 0.2% Crestwood Equity Partners LP Global Partners LP Transportation and Warehousing – 10.3% Buckeye Partners LP DCP Midstream Partners LP Enable Midstream Partners LP Energy Transfer Partners LP Golar LNG Partners LP Holly Energy Partners LP NuStar Energy LP NuStar GP Holdings LLC ONEOK Partners LP Scorpio Tankers, Inc. Ship Finance International Limited Targa Resources Partners LP Teekay LNG Partners LP Teekay Offshore Partners LP The accompanying notes are an integral part of these financial statements. 3 Master Income ETF SCHEDULE OF INVESTMENTS May 31, 2015 (Unaudited) (Continued) Shares Value COMMON STOCKS (Continued) Utilities – 2.0% Enbridge Energy Management LLC (a) $ Ultrapar Holdings, Inc. Wholesale Trade – 1.4% Cheniere Energy Partners LP Crestwood Midstream Partners LP Foresight Energy LP Martin Midstream Partners LP NGL Energy Partners LP TOTAL COMMON STOCKS (Cost $1,541,317) EXCHANGE TRADED FUNDS – 1.8% Aberdeen Asia-Pacific Income Fund, Inc. Advent Claymore Convertible Securities and Income Fund AllianceBernstein Global High Income Fund, Inc. BlackRock Corporate High Yield Fund, Inc. BlackRock Floating Rate Income Strategies Fund, Inc. MFS Charter Income Trust MFS Intermediate Income Trust Putnam Premier Income Trust Templeton Emerging Markets Income Fund Western Asset Emerging Markets Debt Western Asset High Income Opportunity Fund, Inc. Western Asset/Claymore Inflation-Linked Securities & Income Fund TOTAL EXCHANGE TRADED FUNDS (Cost $88,635) MUTUAL FUNDS – 16.5% AllianceBernstein Income Fund, Inc. AllianzGI Convertible & Income Fund AllianzGI Convertible & Income Fund II Apollo Investment Corporation The accompanying notes are an integral part of these financial statements. 4 Master Income ETF SCHEDULE OF INVESTMENTS May 31, 2015 (Unaudited) (Continued) Shares Value MUTUAL FUNDS (Continued) Apollo Senior Floating Rate Fund, Inc. $ Apollo Tactical Income Fund, Inc. Ares Capital Corporation Ares Dynamic Credit Allocation Babson Capital Global Short Duration High Yield Fund BlackRock Build America Bond Trust BlackRock Core Bond Trust BlackRock Credit Allocation Income Trust BlackRock Debt Strategies Fund, Inc. BlackRock Floating Rate Income Trust BlackRock Income Trust, Inc. BlackRock Kelso Capital Corporation BlackRock Limited Duration Income Trust BlackRock Multi-Sector Income Trust Blackstone/GSO Senior Floating Rate Term Fund Blackstone/GSO Strategic Credit Fund Brookfield High Income Fund, Inc. Brookfield Mortgage Opportunity Brookfield Total Return Fund, Inc. Calamos Convertible Opportunities & Income Fund Calamos Convertible and High Income Fund Calamos Global Dynamic Income Fund Capital Finance Corporation Clough Global Opportunities Fund Cohen & Steers Limited Duration Preferred and Income Fund Cohen & Steers Select Preferred and Income Fund, Inc. Credit Suisse High Yield Bond Fund, Inc. Deutsche High Income Opportunities Fund, Inc. DoubleLine Income Solutions Fund DoubleLine Opportunistic Credit Fund Dreyfus High Yield Strategies Fund Duff & Phelps Utility and Corporate Bond Trust, Inc. Eaton Vance Floating-Rate Income Trust Eaton Vance Limited Duration Income Fund Eaton Vance Senior Floating-Rate Trust The accompanying notes are an integral part of these financial statements. 5 Master Income ETF SCHEDULE OF INVESTMENTS May 31, 2015 (Unaudited) (Continued) Shares Value MUTUAL FUNDS (Continued) Eaton Vance Senior Income Trust $ Eaton Vance Short Duration Diversified Income Fund Fidus Investment Corporation Fifth Street Finance Corporation Fifth Street Senior Floating Rate Corporation First Trust Aberdeen Global Opportunity Income Fund First Trust High Income Long/Short Fund First Trust Intermediate Duration Preferred & Income Fund First Trust Senior Floating Rate Income Fund II Flaherty & Crumrine Dynamic Preferred Income Fund, Inc. Flaherty & Crumrine Preferred Securities Income Fund, Inc. Franklin Limited Duration Income Trust FS Investment Corporation Golub Capital BDC, Inc. Guggenheim Build America Bonds Guggenheim Strategic Opportunities Fund Hercules Technology Growth Capital, Inc. Invesco Dynamic Credit Opportunities Fund Invesco Senior Income Trust Ivy High Income Opportunities Fund John Hancock Preferred Income Fund John Hancock Preferred Income Fund II John Hancock Preferred Income Fund III John Hancock Premium Dividend Fund Kayne Anderson Energy Development Company KCAP Financial, Inc. KKR Income Opportunities Fund Legg Mason BW Global Income Opportunities Fund, Inc. LMP Capital and Income Fund, Inc. Main Street Capital Corporation Medallion Financial Corporation Medley Capital Corporation The accompanying notes are an integral part of these financial statements. 6 Master Income ETF SCHEDULE OF INVESTMENTS May 31, 2015 (Unaudited) (Continued) Shares Value MUTUAL FUNDS (Continued) MFS Multimarket Income Trust $ Morgan Stanley Emerging Markets Morgan Stanley Emerging Markets Debt Fund, Inc. MVC Capital, Inc. Neuberger Berman High Yield Strategies Fund, Inc. New Mountain Finance Corporation Nuveen Build America Bond Fund Nuveen Credit Strategies Income Fund Nuveen Diversified Dividend and Income Fund Nuveen Floating Rate Income Fund Nuveen Floating Rate Income Opportunity Fund Nuveen Mortgage Opportunity Term Fund Nuveen Preferred & Income Term Fund Nuveen Preferred Income Opportunities Fund Nuveen Quality Preferred Income Fund Nuveen Quality Preferred Income Fund II Nuveen Senior Income Fund Oxford Lane Capital Corporation PennantPark Investment Corporation PIMCO Corporate & Income Opportunity Fund PIMCO Corporate & Income Strategy Fund PIMCO Dynamic Credit Income Fund PIMCO Dynamic Income Fund PIMCO Global StocksPLUS & Income Fund PIMCO High Income Fund PIMCO Income Opportunity Fund PIMCO Income Strategy Fund PIMCO Income Strategy Fund II PIMCO Strategic Income Fund, Inc. Pioneer Floating Rate Trust Pioneer High Income Trust Prospect Capital Corporation Prudential Global Short Duration High Yield Fund, Inc. Prudential Short Duration High Yield Fund, Inc. Putnam Master Intermediate Income Trust Solar Capital Limited Stone Harbor Emerging Markets Income Fund The accompanying notes are an integral part of these financial statements. 7 Master Income ETF SCHEDULE OF INVESTMENTS May 31, 2015 (Unaudited) (Continued) Shares Value MUTUAL FUNDS (Continued) TCP Capital Corporation $ TCW Strategic Income Fund, Inc. Templeton Global Income Fund THL Credit, Inc. TICC Capital Corporation Triangle Capital Corporation Voya Prime Rate Trust Wells Fargo Advantage Income Opportunities Fund Wells Fargo Advantage Multi-Sector Income Fund Western Asset Emerging Markets Income Fund, Inc. Western Asset Global Corporate Defined Opportunity Fund, Inc. Western Asset Global High Income Fund, Inc. Western Asset High Income Opportunity Fund, Inc. Western Asset High Yield Defined Opportunity Fund, Inc. Western Asset Investment Grade Defined Opportunity Trust, Inc. Western Asset Managed High Income Fund, Inc. Western Asset Mortgage Defined Opportunity Fund, Inc. Western Asset/Claymore Inflation-Linked Securities & Income Fund TOTAL MUTUAL FUNDS (Cost $816,350) REAL ESTATE INVESTMENT TRUSTS – 45.8% AG Mortgage Investment Trust, Inc. Altisource Residential Corporation American Capital Agency Corporation American Capital Mortgage Investment Corporation American Realty Capital Properties, Inc. Annaly Capital Management, Inc. Anworth Mortgage Asset Corporation Apollo Commercial Real Estate Finance, Inc. Apollo Residential Mortgage, Inc. Armada Hoffler Properties, Inc. ARMOUR Residential Real Estate Investment Trust, Inc. The accompanying notes are an integral part of these financial statements. 8 Master Income ETF SCHEDULE OF INVESTMENTS May 31, 2015 (Unaudited) (Continued) Shares Value REAL ESTATE INVESTMENT TRUSTS (Continued) BioMed Realty Trust, Inc. $ Blackstone Mortgage Trust, Inc. Campus Crest Communities, Inc. Capstead Mortgage Corporation CBL & Associates Properties, Inc. Chambers Street Properties Chimera Investment Corporation Colony Financial, Inc. Columbia Property Trust, Inc. Corporate Office Properties Trust Corrections Corporate of America Crown Castle International Corporation CYS Investments, Inc. Digital Realty Trust, Inc. DuPont Fabros Technology, Inc. Education Realty Trust, Inc. EPR Properties First Potomac Realty Trust Franklin Street Properties Corporation Gaming and Leisure Properties, Inc. Gladstone Commercial Corporation Government Properties Income Trust Hatteras Financial Corporation HCP, Inc. Health Care Real Estate Investment Trust, Inc. Healthcare Realty Trust, Inc. Healthcare Trust of America, Inc. Hersha Hospitality Trust Home Properties, Inc. Hospitality Properties Trust Independence Realty Trust, Inc. Inland Real Estate Corporation Invesco Mortgage Capital, Inc. Investors Real Estate Trust Iron Mountain, Inc. Lexington Realty Trust Liberty Property Trust LTC Properties, Inc. The accompanying notes are an integral part of these financial statements. 9 Master Income ETF SCHEDULE OF INVESTMENTS May 31, 2015 (Unaudited) (Continued) Shares Value REAL ESTATE INVESTMENT TRUSTS (Continued) Medical Properties Trust, Inc. $ MFA Financial, Inc. Mid-America Apartment Communities, Inc. National Health Investors, Inc. National Retail Properties, Inc. New Residential Investment Corporation New York Mortgage Trust, Inc. New York Real Estate Investment Trust, Inc. NorthStar Realty Finance Corporation Omega Healthcare Investors, Inc. One Liberty Properties, Inc. Outfront Media, Inc. Parkway Properties, Inc. PennyMac Mortgage Investment Trust Piedmont Office Realty Trust, Inc. Plum Creek Timber Company, Inc. RAIT Financial Trust Ramco-Gershenson Properties Trust Rayonier, Inc. Redwood Trust, Inc. Resource Capital Corporation Retail Properties of America, Inc. Ryman Hospitality Properties, Inc. Sabra Health Care Real Estate Investment Trust, Inc. Select Income Real Estate Investment Trust Senior Housing Properties Trust Spirit Realty Capital, Inc. STAG Industrial, Inc. Starwood Property Trust, Inc. STORE Capital Corporation Sun Communities, Inc. The GEO Group, Inc. Two Harbors Investment Corporation UMH Properties, Inc. United Development Funding IV Ventas, Inc. W.P. Carey, Inc. Washington Real Estate Investment Trust The accompanying notes are an integral part of these financial statements. 10 Master Income ETF SCHEDULE OF INVESTMENTS May 31, 2015 (Unaudited) (Continued) Shares Value REAL ESTATE INVESTMENT TRUSTS (Continued) Western Asset Mortgage Capital Corporation $ Whitestone Real Estate Investment Trust WP GLIMCHER, Inc. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $2,407,337) SHORT-TERM INVESTMENTS – 3.3% Short Term Investments Trust – Liquid Assets Portfolio – 0.10%* TOTAL SHORT-TERM INVESTMENTS (Cost $161,729) Total Investments (Cost $5,015,368) – 100.0% Other Assets in Excess of Liabilities – 0.0% TOTAL NET ASSETS – 100.0% $ * Annualized seven-day yield as of May 31, 2015. (a) Non-income producing. The accompanying notes are an integral part of these financial statements. 11 Master Income ETF STATEMENT OF ASSETS & LIABILITIES At May 31, 2015 (Unaudited) ASSETS Investments in securities, at value (Cost $5,015,368) $ Cash Interest and dividends receivable Total assets LIABILITIES Management fees payable Total liabilities NET ASSETS $ Net assets consist of: Paid-in capital $ Undistributed (accumulated) net investment income (loss) ) Accumulated net realized gain (loss) on investments Net unrealized appreciation (depreciation) on: Investments in unaffiliated securities ) Net assets $ Net asset value: Net assets $ Shares outstanding^ Net asset value, offering and redemption price per share $ ^No par value, unlimited number of shares authorized. The accompanying notes are an integral part of these financial statements. 12 Master Income ETF STATEMENT OF OPERATIONS Period Ended May 31, 2015 (Unaudited) INCOME: Dividends $ Interest 43 Total investment income EXPENSES: Management fees Total expenses Net investment income REALIZED & UNREALIZED GAIN (LOSS) ON INVESTMENTS: Net realized gain (loss) on investments Change in unrealized appreciation (depreciation) on investments ) Net realized and unrealized gain (loss) on investments ) Net increase (decrease) in net assets resulting from operations $ ) The accompanying notes are an integral part of these financial statements. 13 Master Income ETF STATEMENT OF CHANGES IN NET ASSETS Period Ended May 31, 2015* (Unaudited) OPERATIONS Net investment income $ Net realized gain (loss) on investments Change in unrealized appreciation (depreciation) of investments ) Net increase (decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) From net realized gain — Total distributions to shareholders ) CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Net increase (decrease) in net assets derived from net share in outstanding shares (a) Net increase (decrease) in net assets NET ASSETS Beginning of period — End of period $ Undistributed (accumulated) net investment income $ ) (a) Summary of capital share transactions is as follows: Period Ended May 31, 2015 (Unaudited) Shares Amount Subscriptions $ Redemptions — — Total $ * Fund commenced operations on January 7, 2015.The information presented is for the period from January 7, 2015 to May 31, 2015. The accompanying notes are an integral part of these financial statements. 14 Master Income ETF FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the period Period Ended May 31, 2015(1) (Unaudited) Net asset value, beginning of period $ INCOME (LOSS) FROM INVESTMENT OPERATIONS: Net investment income (loss)(2) Net realized and unrealized gain (loss) on investments ) Total from investment operations LESS DISTRIBUTIONS: Distributions from Net investment income ) Net realized gain — Total distributions ) Net asset value, end of period $ Total return %(3) SUPPLEMENTAL DATA: Net assets at end of period (000’s) $ RATIOS TO AVERAGE NET ASSETS: Expenses to average net assets %(4) Net investment income (loss) to average net assets %(4) Portfolio turnover rate 1 %(3) Commencement of operations on January 7, 2015. Calculated based on average shares outstanding during the period. Not annualized. Annualized. The accompanying notes are an integral part of these financial statements. 15 Master Income ETF NOTES TO FINANCIAL STATEMENTS May 31, 2015 (Unaudited) NOTE 1 – ORGANIZATION Master Income ETF (the “Fund”) is a series of ETF Series Solutions (“ESS”) (the “Trust”), an open-end management investment company consisting of multiple investment series, organized as a Delaware statutory trust on February 9, 2012. The Trust is registered with the U.S. Securities and Exchange Commission (“SEC”) under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company and the offering of the Funds’ shares (“Shares”) is registered under the Securities Act of 1933, as amended (the “Securities Act”). The investment objective of the Fund is to seek investment results that, before fee and expenses, track the TFMS HIPS 300 Index. The Fund commenced operations on January 7, 2015. Shares of the Fund are listed and traded on NYSE Arca. Market prices for the Shares may be different from their net asset value (“NAV”). The Fund issues and redeems Shares on a continuous basis at NAV only in blocks of 50,000 Shares, called “Creation Units.”Creation Units are issued and redeemed principally in-kind for securities included in a specified universe. Once created, Shares generally trade in the secondary market at market prices that change throughout the day in amounts less than a Creation Unit.Except when aggregated in Creation Units, Shares are not redeemable securities of the Fund. Shares of the Fund may only be purchased or redeemed by certain financial institutions (“Authorized Participants”). An Authorized Participant is either (i) a broker-dealer or other participant in the clearing process through the Continuous Net Settlement System of the National Securities Clearing Corporation or (ii) a DTC participant and, in each case, must have executed a Participant Agreement with the Distributor. Most retail investors do not qualify as Authorized Participants nor have the resources to buy and sell whole Creation Units. Therefore, they are unable to purchase or redeem Shares directly from the Fund. Rather, most retail investors may purchase Shares in the secondary market with the assistance of a broker and are subject to customary brokerage commissions or fees. The Fund currently offers one class of Shares, which have no front end sales loads, no deferred sales charges, and no redemption fees. A purchase (i.e., creation) transaction fee is imposed for the transfer and other transaction costs associated with the purchase of Creation Unit of $750. In addition, a variable fee may be charged on all cash transactions or substitutes for Creation Units of up to a maximum of 2% as a percentage of the value of the Creation Units subject to the transaction. There were no variable fees received for the period. The Fund may issue an unlimited number of Shares of beneficial interest, with no par value. Shares of the Fund have equal rights and privileges. 16 Master Income ETF NOTES TO FINANCIAL STATEMENTS May 31, 2015 (Unaudited) (Continued) NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Funds. These policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). A. Security Valuation. All equity securities, including domestic and foreign common stocks, preferred stocks, exchange traded notes and real estate investment trusts that are traded on a national securities exchange, except those listed on the NASDAQ Stock Market, LLC (“NASDAQ”) are valued at the last reported sale price on the exchange on which the security is principally traded. Securities traded on NASDAQ will be valued at the NASDAQ Official Closing Price (“NOCP”). If, on a particular day, an exchange-traded or NASDAQ security does not trade, then the mean between the most recent quoted bid and asked prices will be used. All equity securities that are not traded on a listed exchange are valued at the last sale price in the over-the-counter market. If a non-exchange traded security does not trade on a particular day, then the mean between the last quoted closing bid and asked price will be used. Prices denominated in foreign currencies are converted to U.S. dollar equivalents at the current exchange rate, which approximates fair value. Investments in investment companies that are not listed on a national securities exchange (e.g. mutual funds), including money market funds, are valued at their net asset value per share. Short-term securities that have maturities of less than 60 days, at the time of purchase, are valued at amortized cost, which, when combined with accrued interest, approximates market value. Securities for which quotations are not readily available or are deemed unreliable are valued at their respective fair values as determined in good faith by the Board. When a security is “fair valued,” consideration is given to the facts and circumstances relevant to the particular situation, including a review of various factors set forth in the pricing procedures adopted by the Fund’s Board of Trustees. The use of fair value pricing by the Fund may cause the net asset value of the shares to differ significantly from the net asset value that would be calculated without regard to such considerations. As described above, the Fund utilizes various methods to measure the fair value of their investments on a recurring basis. GAAP establishes a hierarchy that prioritizes inputs to valuations methods. The three levels of inputs are: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or 17 Master Income ETF NOTES TO FINANCIAL STATEMENTS May 31, 2015 (Unaudited) (Continued) indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Funds’ own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value the Fund’s investments as of May 31, 2015: Assets^ Level 1 Level 2 Level 3 Total Common Stocks $ $
